SiebeckeR, J.
The tidal court adjudged that the tax certificates issued on the sale of the plaintiff’s lands under the tax sales for the unpaid taxes which the1 county board had directed reassessed under sec. 1186, Stats. (1898), should be canceled and that the county should be restrained from issuing tax deeds thereon. This decision was made upon the ground that the county board had no power to assess the amount of tax justly due and chargeable on the plaintiff’s lands included in the reassessment, because such attempted reassessment was upon lands not embraced in the original assessment on which the county board had refunded the money paid to it on the sale of the lands for nonpayment of taxes, the proceedings being deemed invalid because of a defective description of the lands sought to be assessed. From the foregoing statement it appears that the lands assessed to the plaintiff in the original assessment and described in the tax certificates on the tax sales were so imperfectly described as to render the tax certificates issued on the tax sales for nonpayment of taxes invalid. Upon discovery of this condition it appears that the county board ordered and directed ■“that the money paid for such certificates on the sale and all *596subsequent charges thereon” should be refunded with interest to the owner of the certificates upon delivery of the certificates for cancellation. These amounts were so refunded by the county.
It is conceded by both parties that the sole controversy on this appeal turns on the question whether or not the county board under sec. 1186, Stats. (1898), is given the power to make a reassessment under a correct description of the amounts of the taxes justly chargeable upon plaintiff’s lands. There is no question but that the plaintiff’s property is a proper subject for taxation within the taxing district of the original assessment and levy of the tax. It appears that the assessor intended to assess the lands to the plaintiff, and that an attempt was made to levy the amounts specified against the lands of the plaintiff by naming him as the owner of part of the lands in the two sections, but that the description of his real estate in the tax roll and the proceedings of the tax sale was an erroneous description of the lands plaintiff owned in government sections Nos. 3 and 10, lying in the village of Menomonee Ealls. It also appears that the county board considered that the amount of the tax they so levied in their proceedings of reassessment was the correct and proper amount of the taxes justly chargeable on the plaintiff’s lands embraced in the resolutions. The plaintiff’s real estate consists of a very irregularly shaped piece of land sitaated in the village of Menomonee Falls in sections 3 and 10. It is not questioned but that the tax certificates issued on the sales for the nonpayment of the taxes prior to the reassessment were invalid because of the erroneous descriptions of the land on which the taxes were attempted to be levied. The respondents rest their right to restrain the county from proceeding to issue tax deeds on the tax certificates on the ground that the tax proceedings prior to the reassessment under the resolutions of the county board levied no tax upon their land because it.is so defectively described as to render the tax sale *597Yoid^ and it was on this account that the county board was compelled, under sec. 1184, Stats. (1898), to refund the money received on such sales with charges and interest. The question is: Can the county board, under the power and duties conferred by sec. 1186, Stats. (1898), direct that a tax be levied for the amount justly chargeable as a tax on plaintiff’s real estate for the years embraced in the void assessment ? It is averred that the county board has no such power in this instance because the county board can only direct an assessment of a tax, under this section of the statutes, when the lands “described in such certificate or deed were justly taxable for such tax or a portion thereof.” The argument is that, since the lands described in the certificates in question do not describe plaintiff’s lands, no assessment could be directed thereon. This contention is upon the ground that the county board is restricted in directing such an assessment to lands correctly described in the tax certificate or deed, and that errors in description cannot be corrected in such proceedings by the county board.
The powers conferred by the provisions of sec. 1186, Stats. (1898), must be considered in connection with the provisions of sec. 1184, Stats. (1898). These two sections of the statutes should, if reasonable, be so interpreted as to operate harmoniously. It is obvious that the legislature intended that the power of the county board under sec. 1186, Stats. (1898), to direct a reassessment of taxes upon lands in cases where the original assessments are invalid on account of irregularities in the tax proceedings, was to embrace all cases under sec. 1184, Stats. (1898), whereby the county is liable to refund the money paid it on account of the invalidity of a tax certificate or tax deed. The liability of the county to refund taxes for errors in description which make a tax void is not questioned, and we think properly not. Since the power of the county board to direct reassessments is to provide a tax in cases where the original levy fails for errors in the tax *598proceedings, we perceive no reason why it does not embrace a case where a tax is void on account of a misdescription, and why it does not vest authority in the county board to correct such error.
It is argued that the descriptions embraced in the original assessments and the tax certificates are so defective as to make it impossible for the county board to determine that the plaintiff’s lands were taxable for any amount. Though the descriptions in the original assessments and the tax certificates were so defective as to render the certificates invalid, yet it sufficiently appeared that the taxes were attempted to be levied upon lands owned by the plaintiff, by reference to his deed in some instances, and by reference to the government sections and parts thereof in all instances. We find that the original tax proceedings were sufficient to authorize the county board to ascertain what lands were actually attempted to be assessed and to direct the reassessment.
We cannot sustain the decision of the trial court holding that the county board was without power and jurisdiction in directing that the plaintiff’s lands were legally taxable for the sums the board found to be just and proper taxes. The reassessments pursuant to the resolutions of the county board, and the issuance of the tax certificates on the sale of the plaintiff’s lands for nonpayment of the taxes included in such reassessments', must be held to have been legally aizthorized. The tax certificates should not have been canceled, nor should the county and its clerk be restrained from issuing tax deeds on these tax certificates.
By the Court. — Judgment reversed, and the cause remanded to the lower court to award judgment dismissing the complaint.